Citation Nr: 1517198	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  10-44 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability evaluation in excess of 20 percent for degenerative joint disease of the cervical spine.

2. Entitlement to a compensable evaluation for sinusitis.

3. Entitlement to a compensable evaluation for bilateral otitis media.

4. Entitlement to a compensable evaluation for allergic rhinitis.

5. Entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine.

6. Entitlement to service connection for a sleep disorder, to include sleep apnea, and to include as secondary to service-connected allergic rhinitis and degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The issue of entitlement to service connection for a left knee disorder, to include as secondary to a service-connected left ankle sprain with degenerative joint disease, has been raised by the record in a September 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It also appears that the Veteran intended in the same September 2009 statement to file a claim for entitlement to service connection for a peripheral vestibular disorder, to include as secondary to service-connected tinnitus, which the AOJ interpreted as a claim for entitlement to a compensable evaluation for bilateral otitis media.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to a compensable evaluation for allergic rhinitis,  entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine, and entitlement to service connection for a sleep disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. During the course of the February 2015 hearing, it was noted that the Veteran wished to withdraw from consideration the issue of entitlement to a disability evaluation in excess of 20 percent for degenerative joint disease of the cervical spine.

2. The Veteran's sinusitis is not characterized by at least one or two incapacitating episodes per year requiring prolonged antibiotic treatment or three to six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting; there is no indication of any surgery for sinusitis.

3. The Veteran's bilateral otitis media is not characterized by suppuration or aural polyps.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal on the issue of entitlement to a disability evaluation in excess of 20 percent for degenerative joint disease of the cervical spine have been met.  38 U.S.C.A. § 5103, 5103A, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).  

2. The criteria for a compensable evaluation for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102 and 4.97, Diagnostic Code 6514 (2014).  

3. The criteria for a compensable evaluation for bilateral otitis media have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.102 and 4.87, Diagnostic Code 6200 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).   

In the present case, at the time of the February 2015 hearing, it was noted that the Veteran wished to withdraw from consideration the issue of entitlement to a disability evaluation in excess of 20 percent for degenerative joint disease of the cervical spine.  Inasmuch as the Veteran has withdrawn his appeal regarding that issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed.  

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in October 2009.  The claims were last adjudicated in April 2014.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, private treatment records, and written statements of the Veteran and others.  

The Veteran was also afforded a VA hearing with the undersigned in February 2015.  During the Board hearing, the undersigned explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) (2014).

In sum, the VCAA provisions have been considered and complied with as to these issues.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the requirements for a compensable rating are not met, a noncompensable rating must be assigned.  38 C.F.R. § 4.31 (2014).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Sinusitis

For sinusitis characterized by one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year involving headaches, pain, and purulent discharge or crusting, a 10 percent rating is warranted.  38 C.F.R. § 4.97, Diagnostic Code 6514.  A 30 percent rating requires three or more incapacitating episodes or more than six non-incapacitating episodes per year as characterized above.  Id.  A 50 percent rating is not warranted unless the Veteran's sinusitis has required surgery at least once.  Id.  "An incapacitating episode of sinusitis is one that requires bed rest and treatment by a physician."  Id.

The Veteran was afforded a VA examination in June 2010.  The June 2010 examiner noted the Veteran's complaints of constant sniffling and nasal congestion.  The examiner also noted sinus pain but found no evidence of any sinus disease.  

There is nothing in the Veteran's treatment records to indicate that he has undergone surgery for sinusitis.

The Board has also considered the Veteran's lay statements.  The Board notes that laypeople are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's statements, however, do not support a finding that his sinusitis warrants a compensable evaluation.  At the February 2015 hearing, the Veteran admitted that he has never undergone surgery for sinusitis.  He also testified that he has had sinus infections one to three times.  It is not clear from the record whether these episodes were incapacitating but, even if they were, three episodes over the course of the Veteran's life would be far below the threshold for a compensable evaluation.  The record thus does not warrant a compensable rating for sinusitis.  

There are no other Diagnostic Codes that might apply to the Veteran's sinusitis, particularly given the fact that he is also service connected for allergic rhinitis.  

Otitis Media

For chronic suppurative otitis media, if suppuration or aural polyps are present, a 10 percent rating is warranted.  38 C.F.R. § 4.87, Diagnostic Code 6200.  The rating schedule includes no other compensable ratings for this disorder.  Chronic nonsuppurative otitis media with effusion is to be rated as hearing impairment.  38 C.F.R. § 4.87, Diagnostic Code 6201.  

The Veteran was afforded a VA examination in June 2010.  The June 2010 examiner found no aural discharge or polyps.  There is nothing in the Veteran's treatment records to indicate that he has had any discharge from his ears at any time during the period on appeal.  The Veteran's treatment records note intestinal polyps, but not aural polyps.  

The Board has also considered the Veteran's lay statements.  The Board notes that laypeople are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's statements, however, do not support a finding that his otitis media warrants a compensable evaluation.  At the February 2015 hearing, the Veteran admitted that he never has drainage from his ears.  The Veteran did not assert that he had ever had aural polyps.  There is thus no evidence in the record to support a finding that either of the criteria for a compensable rating for otitis media are present.  

There are no other Diagnostic Codes that might apply to the Veteran's otitis media.  Nonsuppurative otitis media is to be rated as hearing impairment, for which the Veteran is already service connected.  To the extent that the Veteran alleges that he has an ear disorder resulting in balance difficulties and dizziness, the Board is referring that issue to the AOJ.  

Extraschedular Consideration

Since the rating criteria for sinusitis and otitis media reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate and no referral for extraschedular consideration is required.  See  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

The evidence fails to show anything unique or unusual about the Veteran's sinusitis or otitis media that would render the schedular criteria inadequate.  There are no additional symptoms due to his sinusitis or otitis media that are not addressed by the Rating Schedule, and to the extent that the Veteran's sinusitis or otitis media interfere with his employability and activities of daily life, such interference is contemplated by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  There is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  The disability picture is contemplated by the rating schedule and the assigned schedular rating is, therefore, adequate.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for this disability.  

In sum, there is no basis for assignment of a compensable rating for sinusitis or otitis media at any time during the current appeal.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the assignment of a compensable rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990)


ORDER

The appeal concerning the issue of entitlement to a disability evaluation in excess of 20 percent for degenerative joint disease of the cervical spine is dismissed.

Entitlement to a compensable evaluation for sinusitis is denied.

Entitlement to a compensable evaluation for bilateral otitis media is denied.  


REMAND

The Veteran's most recent VA examinations that addressed his lumbar disability or his allergic rhinitis were in June 2010.  During the February 2015 hearing, the Veteran reported that the symptoms of his lumbar disability and allergic rhinitis have worsened since those examinations.  Specifically, the Veteran alleged that his lumbar disability is currently characterized by frequent spasms and that his allergic rhinitis is currently characterized by frequent nasal blockages.  If the Veteran alleges worsening since the last examination, the claim must be remanded for a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Veteran was afforded a VA examination that addressed his sleep apnea in June 2010.  The examiner found that it was less likely than not that the Veteran's sleep apnea was caused or aggravated by his service-connected allergic rhinitis because he was unaware of any medical literature that could support that contention.  In August 2014, the Veteran's representative cited medical literature that might offer some support for the contention that nasal obstructions, including those caused by allergies or sinus infections, can increase the likelihood of developing sleep apnea.  The Veteran also submitted a February 2015 statement by a nurse practitioner who opined that the Veteran's allergic rhinitis and chronic sinusitis contribute to his sleep apnea.  The nurse practitioner, however, offered no medical rationale for her opinion.  An addendum medical opinion is necessary to address this new information.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain copies of all pertinent, outstanding  records from the North Florida/South Georgia Veterans Health System.  

2.  The Veteran should be scheduled for an appropriate VA examination to determine the current severity of his service-connected degenerative joint disease of the lumbar spine.  The entire claims file, including Virtual VA and VBMS records, must be provided to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings reported in detail.

The examiner should conduct range of motion testing of the lumbosacral spine, expressed in degrees.  The examiner should render specific findings as to whether there is objective evidence of ankylosis, pain on motion, weakness, excess fatigability, and/or incoordination associated with lumbar strain.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbosacral spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner should express any additional functional loss in terms of additional degrees of limited motion.  

The examiner should specifically address the Veteran's contention that his lumbar disability is characterized by muscle spasms; if the examiner finds that spasms are present, the examiner should also offer an opinion as to whether those spasms have altered the Veteran's gait or the contour of his spine.  

3.  The Veteran should be scheduled for an appropriate VA examination to determine the current severity of his service-connected allergic rhinitis.  The entire claims file, including Virtual VA and VBMS records, must be provided to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished, and all clinical findings reported in detail.

The examiner should render specific findings as to the nature and extent of the Veteran's symptoms, as well as any obstructions or polyps.

4.  The AOJ shall obtain an opinion from a VA ENT physician regarding the nature and etiology of the Veteran's sleep disorder.  The physician must be given access to all records contained in Virtual VA and VBMS, and a notation must be made that review of all records has been accomplished.  (If it is determined that a response to this question cannot be entered without additional examination, such examination should be scheduled.) After a thorough review of the medical history, the physician is requested to prepare an addendum opinion which addresses the following: 

Is it at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea is related to any event or injury during his service?  In offering this opinion, the physician should specifically address the February 2015 medical opinion of the Veteran's treating nurse practitioner and the medical literature cited in the Veteran's representative's August 2014 statement.  Lastly, the Board requests that the physician state whether it is at least as likely as not that the Veteran's sleep apnea is caused or aggravated (permanently worsened beyond the natural progression) by his service-connected allergic rhinitis or sinusitis.

It is pointed out to the examining physician that the Veteran is competent to report on his own symptomatology.  These lay statements must be considered, and a complete rationale should accompany any opinion provided.

If the examining physician cannot provide an opinion, he or she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

If it is concluded by the examining physician that a new examination is indicated, the Veteran must be scheduled for a new VA examination with a physician examiner who must address the questions above.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2014).  If the Veteran fails to report for any scheduled examination, the AOJ must obtain and associate with the claims file copies of any notices of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  The AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  

7.  After undertaking any other appropriate development, the AOJ shall readjudicate the issues on appeal.  If the AOJ does not fully grant any benefit sought, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


